DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohyama (USPGPub 20210408090 A1) in view of Li et al. (CN 109659377 A).

Regarding claim 1, Kohyama teaches a semiconductor device comprising: a substrate (11) (see figure 11, substrate 11), and a deep trench isolation structure (11A) in the substrate (11) that extends around the photodiode (41), wherein the deep trench isolation structure (11a) comprises a metal filler (43b’) in a first subset of the deep trench isolation structure (11A) and a low-index filler (43c) in a second, different subset of the deep trench isolation structure (11A) (see figure 11, see trench 11A containing element separation section 43 comprising of metal buried part 43b’ and STI 43c formed from silicon oxide; and ¶131, In the element separation section 43, the DTI is configured by an insulating film 43a in contact with an inner wall of the trench 11A provided in the semiconductor substrate 11, and a metal buried part 43b provided inside the insulating film 43a. The insulating film 43a is, for example, an oxide film formed by thermally oxidizing the semiconductor substrate 11, and is formed by silicon oxide, for example. The metal buried part 43b is formed by utilizing, for example, a substitution phenomenon through heat treatment, and is formed by aluminum or an aluminum alloy, for example). However, Kohyama fails to explicitly teach wherein the photoelectric conversion unit (i.e. photodiode) is a single-photon avalanche diode formed in the substrate. 
	However, Li teaches wherein the photoelectric conversion unit (i.e. photodiode) is a single-photon avalanche diode formed in the substrate (see figure 1, SPAD detection array B, see also SPAD array being located in top wafer G; and ¶9, the top wafer G contains [b]ackside illuminated SPAD array).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohyama to incorporate the teachings of Li to further include a single-photon avalanche diode because of their capabilities to detect low intensity signals. 

Regarding claim 2, Kohyama as modified by Li teaches the semiconductor device defined in claim 1, wherein the low-index filler (Kohyama, 43c) has a lower index of refraction than the substrate (Kohyama, 11, Li, wafer G) (Kohyama, see figure 11, STI 43c formed from silicon oxide, ¶ 132, having a lower refractive index than substrate 11 made from silicon (mentioned in ¶128), note that the refractive index of Silicon Oxide is 1.47 and Silicon is 3.97).

Regarding claim 3, Kohyama as modified by Li teaches the semiconductor device defined in claim 1, wherein the substrate (Kohyama, 11, Li, wafer G) has a front surface and a back surface, wherein the metal filler (Kohyama, 43b’) and the low-index filler (Kohyama, 43c) are formed in a front side trench (Kohyama, 11A) that extends from the front surface towards the back surface, wherein the metal filler (Kohyama, 43b’) extends from the front surface to a first depth in the front side trench (Kohyama, 11A), and wherein the low-index filler (Kohyama, 43c) extends from the first depth in the front side trench (Kohyama, 11A) to a second depth in the front side trench (Kohyama, 11A) (Kohyama, see figure 11, see trench 11A containing element separation section 43 comprising of metal buried part 43b’ extending from the front surface of the substrate to a first depth and STI 43c formed from silicon oxide extending from a first depth to a second depth).

Regarding claim 6, Kohyama as modified by Li teaches the semiconductor device defined in claim 1, further comprising light scattering structures (Li 1) in the substrate (Li, ¶77, when the incident light passes through the inverted pyramid structure 1 on the upper surface, the incident light will be scattered to various angles by means of reflection, scattering, refraction, etc.).

Regarding claim 7, Kohyama as modified by Li teaches the semiconductor device defined in claim 6, wherein the light scattering structures (Li 1) are included in a ring-shaped pattern over the single-photon avalanche diode (Li, SPAD array B) (Li, ¶76, the shape of the concave-convex structure may be a square (as in a small square in Figure 13a), a circle (as in a circle in Figure 13b) or a polygon (as in a small octagon in Figure 13c) ); the arrangement of the concave-convex structure can be uniform or non-uniform (ie, random distribution) (i.e. meaning that the pyramid shapes could create a plurality of rings in the circle shape)).

Regarding claim 8, Kohyama as modified by Li teaches the semiconductor device defined in claim 1, further comprising: a microlens (Kohyama, 50) (Kohyama, see figure 22, light-receiving lens 50 (i.e. microlens); and ¶134, The light-receiving lens 50 is provided in contact with the color filter 40); and a color filter element (Kohyama, 40) that is interposed between the microlens (Kohyama, 50) and the substrate (Kohyama 11) (Kohyama, see figure 22, color filter 40; and ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11).

Regarding claim 9, Kohyama as modified by Li teaches semiconductor device defined in claim 1, wherein the substrate (Kohyama 11, Li wafer G) has a front surface and a back surface, wherein the metal filler (Kohyama 43b’) is formed in a front side trench portion of the deep trench isolation structure (Kohyama, 11A), and wherein the low-index filler (Kohyama 43c) is formed in a backside trench portion of the deep trench isolation structure (Kohyama 11A) (Kohyama, see figure 11, see trench 11A containing element separation section 43 comprising of metal buried part 43b’ extending from the front surface of the substrate to a first depth and STI 43c formed from silicon oxide extending from a first depth to a second depth).

Regarding claim 10, Kohyama as modified by Li teaches the semiconductor device defined in claim 1, wherein the deep trench isolation structure (Kohyama 11A) comprises a buffer layer (Kohyama 43a) that is interposed between the metal filler (Kohyama 43b’) and the substrate (Kohyama 11, Li wafer G) (Kohyama, see figure 11, insulating film 43a; and ¶131, In the element separation section 43, the DTI is configured by an insulating film 43a in contact with an inner wall of the trench 11A provided in the semiconductor substrate 11, and a metal buried part 43b provided inside the insulating film 43a).

Regarding claim 11, Kohyama as modified by Li teaches the semiconductor device defined in claim 10, wherein the buffer layer (Kohyama, 43a) and the low-index filler (Kohyama 43c) are formed from the same material (Kohyama, ¶131, The insulating film 43a is, for example, an oxide film formed by thermally oxidizing the semiconductor substrate 11, and is formed by silicon oxide; and ¶132, The STI 43c is formed by, for example, filling the trench 11A provided in the semiconductor substrate 11 with SiO.sub.2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kohyama (USPGPub 20210408090 A1) in view of Li et al. (CN 109659377 A) as applied to claim 1 above, and further in view of Duane et al. (U.S. Patent No. 8889455 B2).

Regarding claim 4, Kohyama as modified by Li teaches a wiring layer (Kohyama 56) (Kohyama, see figure 4, wiring layer 56). However, the combination fails to explicitly teach a wiring layer adjacent to the front surface of the substrate.
	However, Duane teaches a wiring layer (metal 1/metal 2) adjacent to the front surface of the substrate (silicon) (see figure 1, FSI (front side illuminated) pixel having the wiring layers metal 1 and metal 2 located on the front side of the substrate (silicon) as opposed to the BSI pixel).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kohyama and Li to incorporate the teachings of Duane to further include a front-side illuminated pixel because the manufacturing process is simple, low-cost, and high-yield compared to back-side illuminated pixels. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kohyama (USPGPub 20210408090 A1) in view of Li et al. (CN 109659377 A) and Duane et al. (U.S. Patent No. 8889455 B2) as applied to claim 4 above, and further in view of Velichko (U.S. Patent No. 9373732 B2).

Regarding claim 5, Kohyama as modified by Li and Duane teaches a wiring layer (Kohyama 56, Duane metal 1/2) and a single-photon avalanche diode (Li, SPAD array B). However, the combination fails to explicitly teach a reflector in the wiring layer, wherein the reflector and the photoelectric conversion unit are overlapping.
	However, Velichko teaches a reflector (42) in the wiring layer (32), wherein the reflector (42) and the photoelectric conversion unit (34) are overlapping (see figure 3, reflector 42 in ILD 32 (i.e. wiring layer)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kohyama, Li, and Duane to incorporate the teachings of Velichko to further include a reflector below the photoelectric conversion unit in order to reflect light back to said photoelectric conversion unit, allowing a larger signal to be detected. 

Claims 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohyama (USPGPub 20210408090 A1) in view of Li et al. (CN 109659377 A) and Ikeda et al. (USPGPub 20140015085 A1).

Regarding claim 12, Kohyama teaches a semiconductor device comprising: a substrate (11) (see figure 11, substrate 11); a photoelectric conversion unit (photodiode 41); and a deep trench isolation structure (11A) in the substrate (11) that extends around the photoelectric conversion unit (41), wherein the deep trench isolation structure comprises a trench (11A) (see fig. 11). However, Kohyama fails to explicitly teach wherein the photoelectric conversion unit is a single-photon avalanche diode formed in the substrate; and wherein the deep trench isolation structure comprises a color filtering material in the trench.
	However, Li teaches wherein the photoelectric conversion unit (i.e. photodiode) is a single-photon avalanche diode formed in the substrate (see figure 1, SPAD detection array B, see also SPAD array being located in top wafer G; and ¶9, the top wafer G contains [b]ackside illuminated SPAD array).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohyama to incorporate the teachings of Li to further include a single-photon avalanche diode because of their capabilities to detect low intensity signals. However, the combination fails to explicitly teach wherein the deep trench isolation structure comprises a color filtering material in the trench.
	However, Ikeda teaches a deep trench isolation structure (27) in the substrate, wherein the deep trench isolation structure (27) comprises a trench and a color filtering material (30R/30B) in the trench (see figure 2, color filters 30R and 30B buried in trench 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kohyama and Li to incorporate the teachings of Ikeda to further include color filters located in the trenches because, through the color filter buried in the trench, light can be prevented from filtering into an adjacent pixel, and the occurrence of the color mixture can be suppressed (Ikeda, ¶8). 

Regarding claim 13, Kohyama as modified by Li and Ikeda teaches the semiconductor device defined in claim 12, wherein the color filtering material (Ikeda 30R/30B) is a band pass filter (Ikeda, ¶62, an insulating film 28 having a negative fixed charge, an insulating layer 29, and color filters 30R, 30G, and 30B of three colors of red (R), green (G), and blue (B), and an on-chip lens 31 are formed above the top surface of the semiconductor substrate (Note: since the filters are passing only certain colors, they are bandpass filters)).

Regarding claim 15, Kohyama as modified by Li and Ikeda teaches the semiconductor device defined in claim 12, wherein the substrate (Kohyama 11) has a front surface and a back surface and wherein the semiconductor device is backside illuminated (Kohyama, ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11).

Regarding claim 16, Kohyama as modified by Li and Ikeda teaches the semiconductor device defined in claim 12, wherein the substrate (Kohyama 11) has a front surface and a back surface and wherein the semiconductor device is front side illuminated (Kohyama, ¶134, The color filter 40 is provided on the side of the back surface (in this case, the front side) (light-receiving surface 115) of the semiconductor substrate 11).

Regarding claim 17, Kohyama as modified by Li and Ikeda teaches the semiconductor device defined in claim 12, further comprising: a microlens (Kohyama 50) (Kohyama, see figure 22, light-receiving lens 50 (i.e. microlens); and ¶134, The light-receiving lens 50 is provided in contact with the color filter 40); and a color filter element (Kohyama 40) that is interposed between the microlens (Kohyama 50) and the substrate (Kohyama 11) (Kohyama, see figure 22, color filter 40; and ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11).

Regarding claim 19, Kohyama teaches a semiconductor device comprising: a substrate (11) (see figure 11, substrate 11); a photoelectric conversion unit (photodiode 41) in the substrate (11) (see fig. 11 and 22); a microlens (50) (see figure 22, light-receiving lens 50 (i.e. microlens); and ¶134, The light-receiving lens 50 is provided in contact with the color filter 40); a color filter element (40) that is interposed between the microlens (50) and the substrate (11), wherein the color filter element (40) is formed from a color filtering material (see figure 22, color filter 40; and ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11); and a deep trench isolation structure (11A) in the substrate (11) that extends around the photoelectric conversion unit (41), wherein the deep trench isolation structure comprises a trench (11A) (see fig. 11). However, Kohyama fails to explicitly teach wherein the photoelectric conversion element is a single-photon avalanche diode and wherein a portion of the color filtering material is formed in the trench.
	However, Li teaches wherein the photoelectric conversion unit (i.e. photodiode) is a single-photon avalanche diode formed in the substrate (see figure 1, SPAD detection array B, see also SPAD array being located in top wafer G; and ¶9, the top wafer G contains [b]ackside illuminated SPAD array).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohyama to incorporate the teachings of Li to further include a single-photon avalanche diode because of their capabilities to detect low intensity signals. However, the combination fails to explicitly teach wherein the deep trench isolation structure comprises a color filtering material in the trench.
	However, Ikeda teaches a deep trench isolation structure (27) in the substrate, wherein the deep trench isolation structure (27) comprises a trench and a color filtering material (30R/30B) in the trench (see figure 2, color filters 30R and 30B buried in trench 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kohyama and Li to incorporate the teachings of Ikeda to further include color filters located in the tranches because, through the color filter buried in the trench, light can be prevented from filtering into an adjacent pixel, and the occurrence of the color mixture can be suppressed (Ikeda, ¶8).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohyama (USPGPub 20210408090 A1) in view of Li et al. (CN 109659377 A) and Ikeda et al. (USPGPub 20140015085 A1) as applied to claim 12 above, and further in view of Lenchenkov et al. (USPGPub 20170339355 A1).

Regarding claim 14, Kohyama as modified by Li and Ikeda teaches a color filter (Kohyama 40, Ikeda 30R/30B) made of color filtering material (Kohyama, see figure 22, color filter 40; and ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11). However, the combination fails to explicitly teach wherein the color filtering material is a black color filtering material.
	However, Lenchenkov teaches wherein the color filtering material (62) is a black color filtering material (¶42, Exemplary materials for absorptive layer 62 may include a polymeric pigment loaded material, a carbon black material, a black color filter, or a material with carbon nanoparticles…As shown in FIG. 7, absorptive layer 62 may instead be embedded within the trench for the backside trench isolation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kohyama, Li, and Ikeda to incorporate the teachings of Lenchenkov to further include an absorptive material because doing so would prevent crosstalk between the sensors as well as preventing reflection within the device, thereby reducing noise. 

Regarding claim 18, Kohyama as modified by Li and Ikeda teaches a color filter element (Kohyama 40, Ikeda 30R/30B) made of color filtering material (Kohyama, see figure 22, color filter 40; and ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11). However, the combination fails to teach wherein the color filter element comprises an additional color filtering material that is different than the color filtering material.
	However, Lenchenkov teaches wherein the color filter element (104) comprises an additional color filtering material that is different than the color filtering material (56) in a trench (¶23, Color filter 104 may be a broadband color filter. Examples of broadband color filters include yellow color filters (e.g., yellow color filter material that passes red and green light) and clear color filters (e.g., transparent material that passes red, blue, and green light) (i.e. first color filter material); and ¶42 and 40, Exemplary materials for absorptive layer 62 may include a polymeric pigment loaded material, a carbon black material, a black color filter, or a material with carbon nanoparticles (i.e. second color filter material)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kohyama, Li, and Ikeda to incorporate the teachings of Lenchenkov to further include two different color filtering materials in order to allow light of a certain color to pass to a specific photodiode and to absorb light into the trench section to prevent reflections of light within the substrate, thereby reducing crosstalk and noise, providing a higher quality color image.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kohyama (USPGPub 20210408090 A1) in view of Li et al. (CN 109659377 A) and Ikeda et al. (USPGPub 20140015085 A1) as applied to claim 19 above, and further in view of Hynecek (USPGPub 20180308881 A1).

Regarding claim 20, Kohyama as modified by Li and Ikeda teaches a color filter element (Kohyama 40, Ikeda 30R/30B) made of color filtering material (Kohyama, see figure 22, color filter 40; and ¶134, The color filter 40 is provided on the side of the back surface (light-receiving surface 115) of the semiconductor substrate 11). However, the combination fails to explicitly teach wherein the color filtering material is a band pass filter that transmits near infrared light.
	However, Hynecek teaches wherein the color filtering material is a band pass filter that transmits near infrared light (¶28, The filters may be arranged in repeating 2×2 subarrays with one red pixel, one green pixel, one blue pixel, and one infrared pixel arranged in a square. In the subarray of 4 pixels, one pixel may allow near infrared light to reach the SPAD device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kohyama, Li, and Ikeda to incorporate the teachings of Hynecek to further include a near IR filter so that [t]his pixel may therefore be used for the time-of-flight (ToF) measurement while the others may be pulse counting color sensing pixels (Hynecek, ¶28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878